Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group 2, claims 14, 15, and 17-25, in the reply filed on Jul. 6, 2021 is acknowledged.  
Upon examination of the elected claims, claims 1, 2 and 4-13 have been considered drawn to the elected subject matter.  Therefore, the restriction requirement between Groups 1 and 2 is withdrawn.  
Claims 26, 27, 29-38 and 40-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
The traversal is on the grounds that here is a special technical feature shared between the groups.  Specifically, Applicant argues that Nordli does not disclose making nanofibrillar cellulose aerogels by freeze drying in the presence of cells, but discloses forming an aerogel using a freeze drying process and then performing cell assays to determine the biocompatibility of the aerogels (Remarks pg. 9 para. 5).  Applicant 
With respect to the restriction between Groups 1-4, Applicant argues that they have amended claims 14 and 36 to reflect that the product contains freeze-dried cells and freeze-dried extracellular vesicles (Remarks pg. 10 para. 3).  This argument was not found to be persuasive, since the inventions of Groups 1 and 2 do not share a special technical feature with the inventions of Groups 3 and 4 which recite freeze-dried nanofibrillar cellulose aerogel and freeze-dried vesicles.
The requirement for the restriction of Groups 1 and 2 from Groups 3 and 4 is still deemed proper and is therefore made FINAL.
Claims 1, 2, 4-15, and 17-25 are presented for examination on the merits.



Status of the Claims 
	Claims 1, 2, 4-15, 17-27, 29-38 and 40-46 are currently pending.
Claims 14 and 36 are amended.
	Claims 26, 27, 29-38 and 40-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 3, 16, 28, and 39 are cancelled. 
	Claim 1, 2, 4-15, and 17-25 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: there is description of color in the Specification of Figure 10 on pg. 7 line 13 and the various colors cannot be distinguished from each other since the figures are in black and white. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term FEI Quanta™ 250 Field Emission GunScanning on pg. 45 line 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
Claim 1 is objected to in the recitation of “the method comprising”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “the method comprising[[:]]” or “the method comprising[[;]]”.  Additionally, it is suggested to remove the dashes from the steps. 
Claims 2 and 4 are objected to in the recitation of “The method of claim 1, comprising”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “The method of claim 1, further comprising”.    
Claim 15 is objected to in the recitation of “The freeze-dried aerogel of claim 14, comprising”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “The freeze-dried aerogel of claim 14, further comprising”.
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 10, 12-14, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 5, 9, 10, 12-14, 17, 21, and 23, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Since claim 6 depends from indefinite claim 5 and does not clarify the above points of confusion, claim 6 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Since claim 18 depends from indefinite claim 17 and does not clarify the above points of confusion, claim 6 must also be rejected under 35 U.S.C. § 112, second paragraph.
Regarding claims 9, 13, 21 and 23, the phrase "for example" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "preferably" in claims 12 and 14 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Since claims 15, 19, 20, 22 and 24 ultimately depend from indefinite claim 14 and do not clarify the above points of confusion, the claims must also be rejected under 35 U.S.C. § 112, second paragraph.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1, 2, 7, 9-15, 19, and 21-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-10, 12, 13, 15, and 16 of copending Application No. 16/468979. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods for freeze drying cells in a hydrogel containing nanofibrillar cellulose and compositions of freeze-dried nanofibrillar cellulose and freeze-dried cells. 
The limitations of a method of freeze drying a hydrogel comprising nanofibrillar cellulose by providing a hydrogel comprising nanofibrillar cellulose and cells of the instant claim 1 are recited by claims 1 and 8 of Appl. No. 16/468979.  The limitation of instant claim 2 and 7 of providing a cryoprotective and/or lyoprotective agent that can be trehalose and/or polyethylene glycol is recited by claim 1 of Appl. No. 16/468979.  The limitations of the characteristics of the nanofibrillar cellulose of claim 9 are recited by claim 3 of Appl. No. 16/468979.  The range of concentration of the nanofibrillar cellulose in the hydrogel before freezing of 0.1-10% of claim 10 overlaps significantly with the range of 0.5-10% disclosed in claim 4 of Appl. No. 16/468979.  Furthermore, one of ordinary skill in the art would recognize that determining the concentration of nanofibrillar cellulose would be 
Claims 9 and 15 of Appl. No. 16/468979 recite a freeze-dried medical aerogel comprising nanofibrillar cellulose, one or more therapeutic agent(s), cells or body fluids, polyethylene glycol and trehalose where the moisture of the aerogel is 10% (w/w) or less where the cells would have been freeze dried which reads on the limitations of instant claims 14, 15, 19 and 25.  The limitation of the concentration of the cells in the freeze dried aerogel is in the range of 0.1-65% (w/w) recited in instant claim 21 is recited in claim 10 of Appl. No. 16/468979.  Claim 16 of Appl. No. 16/468979 recites a hydrogel comprising nanofibrillar cellulose, polyethylene glycol and trehalose, and optionally one or more therapeutic agent(s), preferably wherein the hydrogel contains 0.1-2% (w/w) of polyethylene glycol and 0.05-1.0% (w/w) of trehalose calculated from the total mass of the hydrogel which reads on the limitations of instant claim 22 which recites a cryoprotective and/or lyoprotective agent in the range of 1-10% (w/w) and 0.05-1.0% (w/w) of trehalose.  The ranges of the cryoprotective and/or lyoprotective agent in the range of 1-10% (w/w) of instant claim 22 overlaps significantly with the range of 0.1-2% (w/w) of claim 16 of Appl. No. 16/468979.  Furthermore, one of ordinary skill in the art would recognize that determining the concentration of the cryoprotective and/or 

Claims 1, 12 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11-13, 21 and 22 of copending Application No. 17/245445.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods for freeze drying cells in a hydrogel comprising nanofibrillar cellulose and compositions of freeze-dried nanofibrillar cellulose and freeze-dried cells.
Claims 1 and 11 of Appl. No. 17/245445 recite a method of drying a hydrogel comprising nanofibrillar cellulose by providing a hydrogel composition comprising nanofibrillar cellulose and a biologic, where the hydrogel composition or mixture is freeze-dried to obtain a freeze-dried hydrogel comprising nanofibrillar cellulose and where the biologic is cells which reads on the limitations of instant claim 1.  Claim 4 of Appl. No. 17/245445 recites that the residual water content is at most 4% which reads on the limitations of instant claim 12 which recites the limitation of the freeze drying continues until the dried hydrogel has a moisture content 10% or less.  Furthermore, one of ordinary skill in the art would recognize that determining the moisture content of the dried hydrogel or aerogel would be matter of routine optimization.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 



Conclusion
	No claims are allowed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Nordli et al. "Producing ultrapure wood cellulose nanofibrils and evaluating the cytotoxicity using human skin cells." Carbohydrate Polymers 150 (available Apr. 27, 2016): 65-73.
	Nordli teaches freeze-dried aerogels comprising cellulose nanofibrils (nanofibrillar cellulose) and cells (abstract and pg. 66 Col. 2 para. 3 and pg. 67 Col. 1 last para.).  Nordli teaches culturing the cells in the freeze-dried cellulose nanofibrils (pg. 67 Col. 1 last para.).  Nordli does not teach freeze drying a composition of cellulose nanofibrils and cells. 

2. Nahr et al. "Optimization of the nanocellulose based cryoprotective medium to enhance the viability of freeze dried Lactobacillus plantarum using response surface methodology." LWT-food Science and Technology 64.1 (2015): 326-332.
Nahr teaches a freeze dried bacteria with nanocellulose and trehalose (cryoprotective and lyoprotective agent) (abstract).  Nahr is silent with respect to the moisture content of the freeze-dried composition and it is unclear if the composition is an aerogel. 

Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632